DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/20, 7/1/21, and 11/10/21 have been considered by the examiner.
Status of the Claims
	Claims 1-20 are pending and under current examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2003030859A1 (hereafter, “Nielsen” et al., translation enclosed) in view of US 2003/0064106A1 (hereafter, “Garces” et al.).
	The instant claims are drawn to a composition comprising the following components: (a) retinol; (b) sodium polyacrylate; (c) one or more nonionic emulsifier; (d) a fatty phase, and (e) water, as further specified in the claims.
	Nielsen teaches o/w emulsions for use in cosmetic formulations wherein the emulsions comprise cosmetic active agents including retinoids for instance as well as lipophilic and water components (see Nielsen abstract and claims 1-3 in particular).  Retinol is included as an active agent desirably included in an encapsulated form  (see page 2/24 of translation, last paragraph in particular) and in a concentration between 0.001 and 2% by weight of the total formulation (see Nielsen claim 6)(limitation of claim 1a).  
Nielsen’s formulations may comprise a nonionic emulsifier such as glyceryl monostearates (see page 8/24 of translation, three paragraphs from the bottom of the page)(limitation of claims 1c and claim 3).  Nielsen’s fatty or oil phase in the emulsions may be selected from those named including C2-C15 alkyl benzoate (paragraph 4 of page 8/24 of translation)(limitation of claim 1d, 5, 6, and 7) and caprylic acid triglyceride (page 7/24 and paragraph 3 of page 8/24 of translation)(limitation of claims 1d, 5, and 8).  Nielsen teaches that the formulations may be gels comprising water and thickening components in the amount preferably between 0.5 and 15% by weight (see page 13/24 of translation, paragraph seven)(limitations of claim 1e and claim 12).
	Further regarding the amounts of components of claim 1c and 1d, it is not apparent that Nielsen necessarily teaches these amounts nor is it apparent that Nielsen teaches an embodiment in which retinol in particular is employed in encapsulated form as further described in claim 13.  Garces cures this deficiency.  Garces further teaches features of at least instant claims 4, 9-11.
	Garces teaches microcapsules comprising active agents for use in cosmetic products including emulsions, gels, fatty compositions, and similar formulations wherein microcapsules may be incorporated to structure the formulations so as to protect the active agent (see Garces claims 1 and 10 and Garces [0069]).  Retinol is named among the active agents which may desirably be protected in microcapsules (see [0026] and Example 1 for instance [0072]).  Further regarding the nonionic emulsifier component of claim 1c, Garces teaches emulsifiers including nonionic ones (see [0038],[0039])  wherein polyglyceryl-3 methylglucose distearate is named as a state of the art polyglyceryl ester wherein these emulsifiers are disclosed to be employed preferably in the range of 2 to 8% by weight of the formulations (see [0058],[0059])(limitation of claims 1c and claim 4).  Further regarding the fatty phase component claim 1d as further detailed in claims 5-9, Garces teaches in Table 1, claim 4, and [0037] these components at least C12-C15 alkyl benzoate and a fatty phase range of 10 to 30% by weight (see [0037])(limitations of claims 5-9); it is noted that Garces’ range is considered not overlapping but similar and a starting point from which to perform routine optimization procedures.  As to claims 10 and 11, Garces teaches cetearyl alcohol for instance (see Table 1) as well as the one or more water soluble solvents instantly recited (see [0069]).
	Further regarding component 1b, Nielsen’s formulations include polyacrylates or polyacrylic acids (see page 11 of translation, paragraph 2), and Garces teaches polyarylates among analogous viscosity aids (see [0067]) with polyacrylic acid PemulinTM TR-2 being included for instance in Exmaple 2 in a quantity the same or substantially the same as the amount instantly claimed where one would have been motivated to adjust this component’s amount in order to increase or decrease directly the thickness of the product.  Moreover, where the sodium salt is instantly claimed, one would have immediately envisaged the sodium salt as an equivalent in solution for instance when NaOH or its triethanolamine would be used to adjust the pH of the total formulation (see Nielsen Examples 2 and 3).  As such, Nielsen is considered to teach sodium polyacrylate or its equivalent in aqueous solution as dissociated ions of the polyacrylic acid.
	The limitations of claims 13 and 15-20 have been addressed above in regard to the limitations of claims 1-12.  As to claim 14, Garces teaches tocopherol micosapsules (see Table 1 and Exmaple 3 at [0074] in particular).
	Both Nielsen and Garces are directed to carrier formulations including emulsions for the storage and delivery of cosmetic active agents including retinol.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to encapsulate retinol as taught by Garces in the formulations of Nielsen and to add specific amounts of components b-d suggested by Garces for the formulation of components taught by Nielsen and/or Garces in the analogous formulations in the absence of Nielsen’s specification of amounts, with a reasonable expectation of success.  One would have been motivated to look to the guidance of Garces in doing so to facilitate good formulation and/or carrier benefits or stabilization effects as is customary in the art with regard to functional adjuvants and as further specified by Garces.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617